 

Case 8:21-cr-00269-WFJ-AEP Document1 Filed 08/11/21 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
ofizver tA WES Ake
18 U.S.C. § 1341

V. CASE N

RALPH PUGLISI

INFORMATION

The United States of America, by Karin Hoppmann, Acting United States

Attorney for the Middle District of Florida, charges:
COUNT ONE
A. Introduction

At all times material to this Information:

1. Defendant Ralph Puglisi was employed as an accounting manager by
the University of South Florida’s University Medical Services Association
(“UMSA”). His duties included overseeing UMSA’s credit cards.

B. The Scheme and Artifice

2. Beginning in or around June 2014, and continuing through November

2020, in the Middle District of Florida, the defendant,

RALPH PUGLISI,
did knowingly devise and intend to devise a scheme and artifice to defraud UMSA
and for obtaining money and property by means of materially false and fraudulent

pretenses, representations and promises.
 

Case 8:21-cr-00269-WFJ-AEP Document1 Filed 08/11/21 Page 2 of 4 PagelD 2

C. Manner and Means
3. The manner and means by which the defendant sought to accomplish
the objects of the scheme and artifice included, among others:

a. It was part of the scheme and artifice that the defendant would
and did use UMSA credit cards to make unauthorized purchases and transactions for
his own benefit.

b. It was further a part of the scheme and artifice that the defendant
would and did make false and fraudulent journal entries in UMSA records to create
the illusion that the unauthorized charges related to UMSA’s business.

C. It was further a part of the scheme and artifice that the defendant
would and did recruit others to assist him in obtaining, and concealing the source of,
cash through fraudulent credit card transactions.

d. It was further a part of the scheme and artifice that the defendant
would and did obtain more than $12,000,000 by means of this scheme and artifice.

e. It was further a part of the scheme and artifice that the defendant
would and did misrepresent, conceal, hide and cause to be misrepresented, concealed
and hidden, acts done in furtherance of the scheme and artifice.

D. Execution of the Scheme and Artifice
4, On or about November 6, 2019, in the Middle District of Florida, for
the purpose of executing the aforementioned scheme and artifice, and attempting to
do so, the defendant,

RALPH PUGLISI,
 

Case 8:21-cr-00269-WFJ-AEP Document1 Filed 08/11/21 Page 3 of 4 PagelD 3

knowingly caused to be delivered by U.S. Mail, according to the direction thereon, a
check in the amount of $18,953,28.

All in violation of 18 U.SC. 1341.

FORFEITURE

1. The allegations contained in Count One of this Information are hereby
realleged and incorporated by reference for the purpose of alleging forfeitures
pursuant to the provisions of 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of the violation alleged in Count One, the defendant,

RALPH PUGLISI,

shall forfeit to the United States of America, pursuant to 18 U.S.C. § 981(a)(1)(C)
and 28 U.S.C. § 2461(c), any and all property, real and personal, which constitutes or
is derived from proceeds traceable to one or more of the violations.

3. The property to be forfeited includes, but is not limited to, the
following: an order of forfeiture in the amount of at least $12,800,000, which

represents the proceeds obtained from the offense.

4. If any of the property described above, as a result of any act or omission
of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;

Cc. has been placed beyond the jurisdiction of the Court;
Case 8:21-cr-00269-WFJ-AEP Document1 Filed 08/11/21 Page 4 of 4 PagelD 4

d. has been substantially diminished in value, or has been
commingled with other property which cannot be divided
without difficulty;

the United States of America shall be entitled to forfeiture of substitute property
under the provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

KARIN HOPPMANN
Acting United States Attorney

wy, Keehetts [Ue dlrndh re Le

Robert A. Mosakowski
Assistant United States Attorney

oe Palate AO cba

y G. Trezevant
Assistant United States Attorney
Chief, Economic Crimes Section
